Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 1 of 14 Page ID #:7
Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 2 of 14 Page ID #:8




                                 EXHIBIT A, PAGE 6
Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 3 of 14 Page ID #:9




                                 EXHIBIT A, PAGE 7
Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 4 of 14 Page ID #:10




                                  EXHIBIT A, PAGE 8
Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 5 of 14 Page ID #:11




                                  EXHIBIT A, PAGE 9
Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 6 of 14 Page ID #:12




                                 EXHIBIT A, PAGE 10
Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 7 of 14 Page ID #:13




                                 EXHIBIT A, PAGE 11
Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 8 of 14 Page ID #:14




                                 EXHIBIT A, PAGE 12
Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 9 of 14 Page ID #:15




                                 EXHIBIT A, PAGE 13
Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 10 of 14 Page ID #:16




                                  EXHIBIT A, PAGE 14
Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 11 of 14 Page ID #:17




                                  EXHIBIT A, PAGE 15
Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 12 of 14 Page ID #:18




                                  EXHIBIT A, PAGE 16
Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 13 of 14 Page ID #:19




                                  EXHIBIT A, PAGE 17
Case 2:21-cv-03616-MCS-PVC Document 1-1 Filed 04/28/21 Page 14 of 14 Page ID #:20




                                  EXHIBIT A, PAGE 18
